  Case: 2:20-cv-00143-JMH Doc #: 6 Filed: 10/09/20 Page: 1 of 4 - Page ID#: 24



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION at COVINGTON

PAULA ZELESNIK,                         )
                                        )
       Plaintiff,                       )               Civil No.
                                        )            2:20-cv-143-JMH
V.                                      )
                                        )          MEMORANDUM OPINION
MITCH MCCONNELL, et al.,                )               AND ORDER
                                        )
       Defendants.                      )

                        ****     ****       ****     ****

       Paula Zelesnik, proceeding without counsel, has filed a civil

action against Senator Mitch McConnell, former Ohio Governor John

Kasich,    current    Ohio   Governor       Mike   DeWine,   Hamilton    County

Prosecutor Joe Deters, and Mimi Drees, an individual from Kentucky.

[DE 1]. Zelesnik has also moved for leave to proceed in forma

pauperis. [DE 2]. For the reasons that follow, Zelesnik’s fee

motion will be GRANTED, but her case will be DISMISSED.

                                        I

       Zelesnik’s extensive litigation history has been detailed in

prior orders of this Court and the Northern and Southern Districts

of Ohio.      See, e.g., Zelesnik v. Bevin, et al., Case No. 2:18-cv-

113-WOB (E.D. Ky. 2018) (compiling cases); Zelesnik v. Deters, et

al.,   Case    No.   1:20-cv-52-MWM-SKB      (S.D.    Ohio   2020)   (enjoining

plaintiff from future pro se filings in the Southern District of

Ohio without an attorney’s good faith certification). In the

present matter, the handwritten portions of Zelesnik’s complaint
     Case: 2:20-cv-00143-JMH Doc #: 6 Filed: 10/09/20 Page: 2 of 4 - Page ID#: 25



are very difficult to read. However, the complaint on the whole

appears to take issue with Senator Mitch McConnell’s relationship

with the General Electric Company (“GE”). Zelesnik broadly asserts

that Senator Mitch McConnell has “put the military in danger and

continues to do so” and also “put [her] life in danger and

continues to do so.” [DE 1 at 4]. Zelesnik does not seek money

damages but rather requests that (1) Senator McConnell be removed

from office; (2) McConnell “restore the money GE has stolen from

the people”; and (3) her name be removed from all GE materials.

        The Court has reviewed the financial information provided by

Zelesnik [DE 2] and will indeed allow her to proceed in this matter

as     a    pauper,     waiving      the    administrative      and     filing    fees.

Accordingly,          the    Court    conducts    a   preliminary       screening      of

Zelesnik’s complaint. See, e.g., In re Prison Litigation Reform

Act, 105 F.3d 1131, 1134 (6th Cir. 1997) (noting the district court

must       still    screen    complaints     filed    by    non-prisoners      under   §

1915(e)). Pursuant to 28 U.S.C. § 1915(e)(2), the Court shall

dismiss any portion of Zelesnik’s complaint that is frivolous,

malicious, or fails to state a claim upon which relief may be

granted.

                                             II

        Upon       review,   and     even   liberally      construing    the     pro   se

complaint, Zelesnik’s claims will be immediately dismissed upon

screening. Like the numerous cases other Zelesnik has previously

                                             2
  Case: 2:20-cv-00143-JMH Doc #: 6 Filed: 10/09/20 Page: 3 of 4 - Page ID#: 26



filed, her complaint in this case fails to articulate a valid legal

basis for her claims—or even to properly articulate any claims in

the first instance. To state a viable claim for relief, a complaint

must set forth more than broad conclusions. A complaint must

contain sufficient factual matter, that when accepted as true,

would “state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Hill v.

Lappin, 630 F.3d 468, 470 (6th Cir. 2010). Zelesnik wholly fails

to do this here. As mentioned above, the Court is unable to read

much of the complaint, and the complaint provides no context for

the Court to evaluate the few portions that it is indeed able to

decipher.

     Notably, “a district court may, at any time, sua sponte

dismiss   a   complaint    for   lack   of   subject   matter    jurisdiction

pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure

when the allegations of a complaint are totally implausible,

attenuated,    unsubstantial,     frivolous,     devoid    of   merit,   or   no

longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th

Cir. 1999). After reviewing the complaint and its context (or lack

thereof), the Court finds that Zelesnik’s allegations do not

provide the required level of facial plausibility under the Federal

Rules of Civil Procedure or governing case law. See Ashcroft, 556

U.S. at 678-79 (“Determining whether a complaint states a plausible

claim for relief will . . . be a context-specific task that

                                        3
  Case: 2:20-cv-00143-JMH Doc #: 6 Filed: 10/09/20 Page: 4 of 4 - Page ID#: 27



requires the reviewing court to draw on its judicial experience

and common sense.”); Apple, 183 F.3d at 479. Zelesnik’s claims are

thus properly dismissed upon screening. See 28 U.S.C. § 1915(e)(2).

                                      III

     For the foregoing reasons, the Court hereby ORDERS as follows:

     (1)   The plaintiff’s motion to proceed in forma pauperis [DE

2] is GRANTED and the filing and administrative fees in this matter

are WAIVED;

     (2)   This    matter    is   DISMISSED    pursuant    to   28   U.S.C.      §

1915(e)(2); and

     (3)   Judgment shall be entered contemporaneously herewith.

     This the 9th day of October, 2020.




                                       4
